FILED
                            NOT FOR PUBLICATION                             AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10487

               Plaintiff - Appellee,             D.C. No. 1:08-cr-00087-AWI

  v.
                                                 MEMORANDUM *
TERESA MARTINEZ MARTINEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Teresa Martinez Martinez appeals from the district court’s judgment and

challenges the 264-month sentence imposed following her jury-trial conviction for

conspiracy to possess with intent to distribute methamphetamine, in violation of 21

U.S.C. § 846; and possession with intent to distribute methamphetamine, in

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. § 841(a)(1), (b)(1)(A). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Martinez Martinez contends that her sentence is substantively unreasonable.

She argues that the court should have varied downward from the Guidelines on

policy grounds, and that its failure to do so resulted in a sentence that was greater

than necessary. The record reflects that Martinez Martinez’s sentence, five years

below the advisory Guidelines range is substantively reasonable in light of the

totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors. See

Gall v. United States, 552 U.S. 38, 51 (2007). Moreover, the court varied

downward based on Martinez Martinez’s mitigating factors, but was not obligated

to vary on policy grounds where it did not express any policy disagreement with

the Guidelines or their treatment of Martinez Martinez. See United States v.

Henderson, 649 F.3d 955, 964 (9th Cir. 2011).

      AFFIRMED.




                                           2                                    12-10487